 
EXHIBIT 10.3A
 
NetIQ CORPORATION
 
1995 STOCK PLAN
 
Amended and Restated as of September 16, 2002
 
1.  Purposes of the Plan.    The purposes of this 1995 Stock Plan are:
 

 
•
to attract and retain the best available personnel for positions of substantial
responsibility,

 

 
•
to provide additional incentive to Employees, Directors and Consultants, and

 

 
•
to promote the success of the Company’s business.

 
Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant. Stock
Purchase Rights may also be granted under the Plan.
 
2.  Definitions.    As used herein, the following definitions shall apply:
 
(a)  “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.
 
(b)  “Applicable Laws” means the requirements relating to the administration of
stock option plans under U. S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Options or Stock Purchase Rights are, or will be, granted
under the Plan.
 
(c)  “Board” means the Board of Directors of the Company.
 
(d)  “Cause” means (i) any act of personal dishonesty taken by the Optionee in
connection with his responsibilities as an Employee which is intended to result
in substantial personal enrichment of the Optionee, (ii) the Optionee’s
conviction of a felony which the Board reasonably believes has had or will have
a material detrimental effect on the Company’s reputation or business, (iii) a
willful act by the Optionee which constitutes misconduct and is injurious to the
Company, and (iv) continued willful violations by the Optionee of the Optionee’s
obligations to the Company after there has been delivered to the Optionee a
written demand for performance from the Company which describes the basis for
the Company’s belief that the Optionee has not substantially performed his
duties.
 
(e)  “Change of Control” means the occurrence of any of the following events:
 
(i)  the approval by shareholders of the Company of a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation;
 
(ii)  any approval by the shareholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets;
 
(iii)  any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act),



--------------------------------------------------------------------------------

directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company’s then outstanding voting
securities; or
 
(iv)  a change in the composition of the Board, as a result of which fewer than
a majority of the Directors are Incumbent Directors. “Incumbent Directors” shall
mean Directors who either (A) are Directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those Directors whose election or
nomination was not in connection with any transaction described in subsections
(i), (ii) or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.
 
(f)  “Code” means the Internal Revenue Code of 1986, as amended.
 
(g)  “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.
 
(h)  “Common Stock” means the common stock of the Company.
 
(i)  “Company” means NetIQ Corporation, Inc., a Delaware corporation.
 
(j)  “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.
 
(k)  “Director” means a member of the Board.
 
(l)  “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.
 
(m)  “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, on the 181st day of such leave any Incentive Stock Option held by
the Optionee shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.
 
(n)  “Employee Director” means a Director who is an Employee.
 
(o)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(p)  “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
 
(i)  If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day prior to the time of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;
 
(ii)  If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the last market trading day prior to the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or



2



--------------------------------------------------------------------------------

 
(iii)  In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.
 
(q)  “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
 
(r)  “IPO Effective Date” means the date upon which the Securities and Exchange
Commission declares the initial public offering of the Company’s common stock as
effective.
 
(s)  “Non-employee Director” means a Director who is not an Employee and who is
not the “beneficial owner” (as defined in Rule 13d-3 of the Securities Exchange
Act of 1934, as amended), directly or indirectly, of securities of the Company
representing 5% or more of the total voting power represented by the Company’s
outstanding voting securities on the date of any grant hereunder.
 
(t)  “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
 
(u)  “Notice of Grant” means a written or electronic notice evidencing certain
times and conditions of an individual Option or Stock Purchase Right grant. The
Notice of Grant is part of the Option Agreement.
 
(v)  “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(w)  “Option” means a stock option granted pursuant to the Plan.
 
(x)  “Option Agreement” means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.
 
(y)  “Option Exchange Program” means a program whereby outstanding Options are
surrendered in exchange for Options with a lower exercise price.
 
(z)  “Optioned Stock” means the Common Stock subject to an Option or Stock
Purchase Right.
 
(aa)  “Optionee” means the holder of an outstanding Option or Stock Purchase
Right granted under the Plan.
 
(bb)  “Plan” means this 1995 Stock Option Plan, as amended and restated.
 
(cc)  “Restricted Stock” means shares of Common Stock acquired pursuant to a
grant of Stock Purchase Rights under Section 11 of the Plan.
 
(dd)  “Restricted Stock Purchase Agreement” means a written agreement between
the Company and the Optionee evidencing the terms and restrictions applying to
stock purchased under a Stock Purchase Right. The Restricted Stock Purchase
Agreement is subject to the terms and conditions of the Plan and the Notice of
Grant.
 
(ee)  “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.
 
(ff)  “Section 16(b) “ means Section 16(b) of the Exchange Act.
 
(gg)  “Service Provider” means an Employee, Director or Consultant.



3



--------------------------------------------------------------------------------

 
(hh)  “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.
 
(ii)  “Stock Purchase Right” means the right to purchase Common Stock pursuant
to Section 11 of the Plan, as evidenced by a Notice of Grant.
 
(jj)  “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
3.  Stock Subject to the Plan.    Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 15,004,235 Shares, plus an annual increase to be added on the
first day of the Company’s fiscal year beginning July 1, 2000 equal to the
lesser of (i) 2,600,000 shares, (ii) 5% of the outstanding shares on such date
or (iii) an amount determined by the Board. The Shares may be authorized, but
unissued, or reacquired Common Stock.
 
If an Option or Stock Purchase Right expires or becomes unexercisable without
having been exercised in full, or is surrendered pursuant to an Option Exchange
Program, the unpurchased Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated); provided, however, that Shares that have actually been issued under
the Plan, whether upon exercise of an Option or Right, shall not be returned to
the Plan and shall not become available for future distribution under the Plan,
except that if Shares of Restricted Stock are repurchased by the Company at
their original purchase price, such Shares shall become available for future
grant under the Plan.
 
4.  Administration of the Plan.
 
(a)  Procedure.
 
(i)  Multiple Administrative Bodies.    The Plan may be administered by
different Committees with respect to different groups of Service Providers.
 
(ii)  Section 162(m).    To the extent that the Administrator determines it to
be desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “non-employee directors” within
the meaning of Section 162(m) of the Code.
 
(iii)  Rule 16b-3.    To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.
 
(iv)  Other Administration.    Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.
 
(b)  Powers of the Administrator.    Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:
 
(i)  to determine the Fair Market Value;
 
(ii)  to select the Service Providers to whom Options and Stock Purchase Rights
may be granted hereunder;
 
(iii)  to determine the number of shares of Common Stock to be covered by each
Option and Stock Purchase Right granted hereunder;
 
(iv)  to approve forms of agreement for use under the Plan;



4



--------------------------------------------------------------------------------

 
(v)  to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Option or Stock Purchase Right granted hereunder. Such terms
and conditions include, but are not limited to, the exercise price, the time or
times when Options or Stock Purchase Rights may be exercised (which may be based
on performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Option or Stock
Purchase Right or the shares of Common Stock relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, shall
determine;
 
(vi)  to reduce the exercise price of any Option or Stock Purchase Right to the
then current Fair Market Value if the Fair Market Value of the Common Stock
covered by such Option or Stock Purchase Right shall have declined since the
date the Option or Stock Purchase Right was granted;
 
(vii)  to institute an Option Exchange Program;
 
(viii)  to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;
 
(ix)  to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;
 
(x)  to modify or amend each Option or Stock Purchase Right (subject to Section
16(c) of the Plan), including the discretionary authority to extend the
post-termination exercisability period of Options longer than is otherwise
provided for in the Plan;
 
(xi)  to allow Optionees to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an
Option or Stock Purchase Right that number of Shares having a Fair Market Value
equal to the amount required to be withheld. The Fair Market Value of the Shares
to be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined. All elections by an Optionee to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable;
 
(xii)  to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option or Stock Purchase Right
previously granted by the Administrator;
 
(xiii)  to make all other determinations deemed necessary or advisable for
administering the Plan.
 
(c)  Effect of Administrator’s Decision.    The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options or Stock Purchase Rights.
 
5.  Eligibility.    Nonstatutory Stock Options and Stock Purchase Rights may be
granted to Service Providers. Incentive Stock Options may be granted only to
Employees.
 
6.  Limitations.
 
(a)  Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.



5



--------------------------------------------------------------------------------

 
(b)  Neither the Plan nor any Option or Stock Purchase Right shall confer upon
an Optionee any right with respect to continuing the Optionee’s relationship as
a Service Provider with the Company, nor shall they interfere in any way with
the Optionee’s right or the Company’s right to terminate such relationship at
any time, with or without cause.
 
(c)  The following limitations shall apply to grants of Options:
 
(i)  No Service Provider shall be granted, in any fiscal year of the Company,
Options to purchase more than 333,333 Shares.
 
(ii)  In connection with his or her initial service, a Service Provider may be
granted Options to purchase up to an additional 666,666 Shares which shall not
count against the limit set forth in subsection (i) above.
 
(iii)  The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 14.
 
(iv)  If an Option is cancelled in the same fiscal year of the Company in which
it was granted (other than in connection with a transaction described in Section
14), the cancelled Option will be counted against the limits set forth in
subsections (i) and (ii) above. For this purpose, if the exercise price of an
Option is reduced, the transaction will be treated as a cancellation of the
Option and the grant of a new Option.
 
7.  Term of Plan.    Subject to Section 20 of the Plan, the Plan shall become
effective upon its adoption by the Board. It shall continue in effect for a term
of ten (10) years unless terminated earlier under Section 16 of the Plan.
 
8.  Term of Option.    The term of each Option shall be stated in the Option
Agreement. In the case of an Incentive Stock Option, the term shall be ten (10)
years from the date of grant or such shorter term as may be provided in the
Option Agreement. Moreover, in the case of an Incentive Stock Option granted to
an Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Option Agreement.
 
9.  Option Exercise Price and Consideration.
 
(a)  Exercise Price.    The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:
 
(i)  In the case of an Incentive Stock Option
 
(A)  granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.
 
(B)  granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the date of grant.
 
(ii)  In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be determined by the Administrator. In the case of a Nonstatutory Stock
Option intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.



6



--------------------------------------------------------------------------------

 
(iii)  Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a merger or other corporate transaction.
 
(b)  Waiting Period and Exercise Dates.    At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised.
 
(c)  Form of Consideration.    The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:
 
(i)  cash;
 
(ii)  check;
 
(iii)  promissory note;
 
(iv)  other Shares which (A) in the case of Shares acquired upon exercise of an
option, have been owned by the Optionee for more than six months on the date of
surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;
 
(v)  consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;
 
(vi)  a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee’s participation in any
Company-sponsored deferred compensation program or arrangement;
 
(vii)  any combination of the foregoing methods of payment; or
 
(viii)  such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.
 
10.  Exercise of Option.
 
(a)  Procedure for Exercise; Rights as a Shareholder.    Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder shall be tolled during any unpaid leave of absence. An
Option may not be exercised for a fraction of a Share.
 
An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 14 of the Plan.



7



--------------------------------------------------------------------------------

 
Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.
 
(b)  Termination of Relationship as a Service Provider.    Subject to Section
14, if an Optionee ceases to be a Service Provider (but not in the event of an
Optionee’s change of status from Employee to Consultant (in which case an
Employee’s Incentive Stock Option shall automatically convert to a Nonstatutory
Stock Option on the ninety-first (91st) day following such change of status) or
from Consultant to Employee), such Optionee may, but only within such period of
time as is specified in the Option Agreement (but in no event later than the
expiration date of the term of such Option as set forth in the Option
Agreement), exercise his or her Option to the extent that Optionee was entitled
to exercise it at the date of such termination. In the absence of a specified
time in the Option Agreement, the Option shall remain exercisable for three (3)
months following the Optionee’s termination. If, on the date of termination, the
Optionee is not vested as to his or her entire Option, the Shares covered by the
unvested portion of the Option shall revert to the Plan. If, after termination,
the Optionee does not exercise his or her Option within the time specified by
the Administrator, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.
 
(c)  Disability of Optionee.    If an Optionee ceases to be a Service Provider
as a result of the Optionee’s Disability, the Optionee may, but only within
twelve (12) months from the date of such termination (and in no event later than
the expiration date of the term of such Option as set forth in the Option
Agreement), exercise his or her Option the extent the Option is vested on the
date of termination. If, on the date of termination, the Optionee is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option shall revert to the Plan. If, after termination, the Optionee does
not exercise his or her Option within the time specified herein, the Option
shall terminate, and the Shares covered by such Option shall revert to the Plan.
 
(d)  Death of Optionee.    If an Optionee dies while a Service Provider, the
Option may be exercised at any time within twelve (12) months following the date
of death (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Optionee’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested on the date of death. If, at the
time of death, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall immediately revert to
the Plan. The Option may be exercised by the executor or administrator of the
Optionee’s estate or, if none, by the person(s) entitled to exercise the Option
under the Optionee’s will or the laws of descent or distribution. If the Option
is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
 
(e)  Buyout Provisions.    The Administrator may at any time offer to buy out
for a payment in cash or Shares an Option previously granted based on such terms
and conditions as the Administrator shall establish and communicate to the
Optionee at the time that such offer is made.
 
11.  Stock Purchase Rights.
 
(a)  Rights to Purchase.    Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. After the Administrator determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing or electronically, by means of a Notice of Grant, of the terms,
conditions and restrictions related to the offer, including the number of Shares
that the offeree shall be entitled to purchase, the price to be paid, and the
time within which the offeree must accept such offer. The offer shall be
accepted by execution of a Restricted Stock Purchase Agreement in the form
determined by the Administrator.
 
(b)  Repurchase Option.    Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser’s
service with the Company for any reason (including death or Disability). The
purchase price for Shares repurchased pursuant to the Restricted Stock Purchase
Agreement shall be the original price paid by the purchaser and may be paid by
cancellation of any indebtedness of the purchaser to the Company. The repurchase
option shall lapse at a rate determined by the Administrator.



8



--------------------------------------------------------------------------------

 
(c)  Other Provisions.    The Restricted Stock Purchase Agreement shall contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Administrator in its sole discretion.
 
(d)  Rights as a Shareholder.    Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a shareholder, and shall
be a shareholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 14 of the Plan.
 
12.  Non-Transferability of Options and Stock Purchase Rights.    Unless
determined otherwise by the Administrator, an Option or Stock Purchase Right may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Optionee, only by the Optionee. If the
Administrator makes an Option or Stock Purchase Right transferable, such Option
or Stock Purchase Right shall contain such additional terms and conditions as
the Administrator deems appropriate.
 
13.  Formula Option Grants to Non-employee Directors.    Non-employee Directors
shall be automatically granted Options in accordance with the following
provisions:
 
(a)  All Options granted pursuant to this Section shall be Nonstatutory Stock
Options and, except as otherwise provided herein, shall be subject to the other
terms and conditions of the Plan.
 
(b)  Each person who first becomes a Non-employee Director, whether through
election by the stockholders of the Company, appointment by the Board to fill a
vacancy or by changing status from an Employee Director to a Non-employee
Director, shall be automatically granted an Option to purchase 30,000 Shares
(the “First Option”) on the date he or she first becomes a Non-employee
Director; provided, that an Employee Director who ceases to be an Employee
Director but who remains a Director shall not automatically receive a First
Option, if it is determined by the Board that the grant would be inappropriate.
 
(c)  Each Non-employee Director shall be automatically granted an Option to
purchase 7,500 Shares (a “Subsequent Option”) following each annual meeting of
the stockholders of the Company, if as of such date, he or she is continuing to
serve on the Board.
 
(d)  The terms of each Option granted pursuant to this Section shall be as
follows.
 
(i)  The term of the Option shall be five (5) years.
 
(ii)  The exercise price per Share shall be 100% of the Fair Market Value per
Share on the date of grant of the Option.
 
(iii)  The Vesting Commencement Date shall be the dte of grant unless determined
otherwise by the Board of Directors.
 
(iv)  The Option shall vest and become exercisable over three years as follows.
The Option shall vest as to twenty-five percent (25%) of the Shares subject to
the Option on the first anniversary of the Vesting Commencement Date, an
additional twenty-five percent (25%) of the Shares subject to the Option to the
Option on the second anniversary of the Vesting Commencement Date and the final
fifty percent (50%) of the Shares subject to the Option on the third anniversary
of the Vesting Commencement Date.
 
14.  Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.
 
(a)  Changes in Capitalization.    Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Option and Stock Purchase Right, the number of shares of Common
Stock covered by First Options and Subsequent Options to be granted under the
Plan, the number of shares of Common Stock which have been authorized for
issuance under the Plan



9



--------------------------------------------------------------------------------

but as to which no Options or Stock Purchase Rights have yet been granted or
which have been returned to the Plan upon cancellation or expiration of an
Option or Stock Purchase Right and the number of shares of Common Stock which
may be added to the Plan each fiscal year (pursuant to Section 3), as well as
the price per share of Common Stock covered by each such outstanding Option or
Stock Purchase Right, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Option or Stock Purchase Right.
 
(b)  Dissolution or Liquidation.    In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Optionee as soon
as practicable prior to the effective date of such proposed transaction. The
Administrator in its discretion may provide for an Optionee to have the right to
exercise his or her Option until ten (10) days prior to such transaction as to
all of the Optioned Stock covered thereby, including Shares as to which the
Option would not otherwise be exercisable. In addition, the Administrator may
provide that any Company repurchase option applicable to any Shares purchased
upon exercise of an Option or Stock Purchase Right shall lapse as to all such
Shares, provided the proposed dissolution or liquidation takes place at the time
and in the manner contemplated. To the extent it has not been previously
exercised, an Option or Stock Purchase Right will terminate immediately prior to
the consummation of such proposed action.
 
(c)  Merger or Asset Sale.    Subject to subsection (d), in the event of a
merger of the Company with or into another corporation, or the sale of
substantially all of the assets of the Company, each outstanding Option and
Stock Purchase Right shall be assumed or an equivalent option or right
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Option or Stock Purchase Right, the Optionee shall
fully vest in and have the right to exercise the Option or Stock Purchase Right
as to all of the Optioned Stock, including Shares as to which it would not
otherwise be vested or exercisable. If an Option or Stock Purchase Right becomes
fully vested and exercisable in lieu of assumption or substitution in the event
of a merger or sale of assets, the Administrator shall notify the Optionee in
writing or electronically that the Option or Stock Purchase Right shall be fully
vested and exercisable for a period of fifteen (15) days from the date of such
notice, and the Option or Stock Purchase Right shall terminate upon the
expiration of such period. For the purposes of this paragraph, the Option or
Stock Purchase Right shall be considered assumed if, following the merger or
sale of assets, the option or right confers the right to purchase or receive,
for each Share of Optioned Stock subject to the Option or Stock Purchase Right
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets is not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise of the Option or Stock
Purchase Right, for each Share of Optioned Stock subject to the Option or Stock
Purchase Right, to be solely common stock of the successor corporation or its
Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or sale of assets.
 
(d)  Termination Following a Change of Control.    If, at any time within twelve
(12) months after a Change of Control, an Optionee’s status as Employee is
terminated for any reason other than Cause or if an Optionee’s status as
Director terminates other than upon a voluntary resignation by the Optionee
(which shall not deemed voluntary if requested by the acquiring company), the
vesting and exercisability of each outstanding Option or Stock Purchase Right
shall be automatically accelerated in full. The Option or Stock Purchase Right
shall remain exercisable in accordance with Section 10 and the Option Agreement.



10



--------------------------------------------------------------------------------

 
15.  Date of Grant.    The date of grant of an Option or Stock Purchase Right
shall be, for all purposes, the date on which the Administrator makes the
determination granting such Option or Stock Purchase Right, or such other later
date as is determined by the Administrator. Notice of the determination shall be
provided to each Optionee within a reasonable time after the date of such grant.
 
16.  Amendment and Termination of the Plan.
 
(a)  Amendment and Termination.    The Board may at any time amend, alter,
suspend or terminate the Plan.
 
(b)  Shareholder Approval.    The Company shall obtain shareholder approval of
any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.
 
(c)  Effect of Amendment or Termination.    No amendment, alteration, suspension
or termination of the Plan shall impair the rights of any Optionee, unless
mutually agreed otherwise between the Optionee and the Administrator, which
agreement must be in writing and signed by the Optionee and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Options granted under the
Plan prior to the date of such termination.
 
17.  Conditions Upon Issuance of Shares.
 
(a)  Legal Compliance.    Shares shall not be issued pursuant to the exercise of
an Option or Stock Purchase Right unless the exercise of such Option or Stock
Purchase Right and the issuance and delivery of such Shares shall comply with
Applicable Laws and shall be further subject to the approval of counsel for the
Company with respect to such compliance.
 
(b)  Investment Representations.    As a condition to the exercise of an Option
or Stock Purchase Right, the Company may require the person exercising such
Option or Stock Purchase Right to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required.
 
18.  Inability to Obtain Authority.    The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
 
19.  Reservation of Shares.    The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
 
20.  Shareholder Approval.    The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.



11